Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 1 of 10 Page ID #:1




 1 Tiffany R. Caterina (SBN 280159)
      tcaterina@fkks.com
 2 Vishwanath Kootala Mohan (SBN 313759)
      vmohan@fkks.com
 3 FRANKFURT KURNIT KLEIN & SELZ, P.C.
   2029 Century Park East, Suite 1060
 4 Los Angeles, California 90067
   Telephone: (310) 579-9600
 5 Facsimile: (310) 579-9650
 6 Attorneys for Plaintiff JILLIAN MAYER
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12
     JILLIAN MAYER, an individual,         )   Case No.: 2:19­cv­07674
13                                         )
                  Plaintiff,               )   COMPLAINT FOR
14                                         )   DECLARATORY RELIEF OF
           vs.                             )   VALIDITY OF DMCA
15                                         )   TAKEDOWN NOTICES
     LIT MEDIA GROUP, LLC, a               )
16   California limited liability company; )
     ANTHONY RENE VILLALOBOS, an )
17   individual; and DOES 1-10,            )
                                           )
18                Defendants.              )
                                           )
19                                         )
                                           )
20                                         )
                                           )
21                                         )
                                           )
22
23
24
25
26
27
28
                                          1
                                      COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 2 of 10 Page ID #:2




 1         Plaintiff Jillian Mayer, by and through her attorneys of record—Frankfurt
 2 Kurnit Klein & Selz, P.C.—complains against Defendant Anthony Rene Villalobos
 3 (“Rene”) and Lit Media Group, LLC (“Lit Media”) (collectively, “Defendants”) as
 4 follows:
 5                               NATURE OF THE ACTION
 6         1.     This is a civil action seeking declaratory judgment, pursuant to 28
 7 U.S.C. § 2201(a).
 8         2.     This case arises from Defendants’ improper assertion that Defendants’
 9 may reproduce Plaintiff’s original media content on Defendants’ Instagram account,
10 dailyhumor_4u, on which they post “memes” (the “Meme Account”)1 without
11 Plaintiff’s authorization.
12                              JURISDICTION AND VENUE
13         3.     This Court has subject matter jurisdiction over this action under 28
14 U.S.C. § 2201(a) because this action seeks a declaratory judgment of validity of
15 Plaintiff’s DMCA takedown notices.
16         4.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) in
17 that the claim arises in this Judicial District, Defendants may be found and transact
18 business in this Judicial District, and a substantial part of the events giving rise to
19 this civil action occurred in this Judicial District. Further, Defendants are subject
20 to the general and specific personal jurisdiction of this Court because of their
21 residence in and contacts with the State of California.
22                                         PARTIES
23         5.     Plaintiff is an individual residing in El Portal, Florida.
24         6.     Plaintiff is informed and believes that Defendant Lit Media is a
25
26   1
    Memes are generally funny media content such as captioned videos and photos. See Meme
   Definition, Merriam-Webster, https://www.merriam-
27 webster.com/dictionary/memes?utm_campaign=sd&utm_medium=serp&utm_source=jsonld (“an
   amusing or interesting item (such as a captioned picture or video) or genre of items that is
28 spread widely online especially through social media[.]”) (last visited Sep. 02, 2019).
                                              2
                                          COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 3 of 10 Page ID #:3




 1 California limited liability company with a principal place of business at 340 S.
 2 Lemon Ave., #4220, Walnut, California 91789.
 3         7.    Plaintiff is informed and believes that Defendant Rene is an
 4 individual residing in Los Angeles, California. Plaintiff is informed and believes
 5 that Defendant Rene is the sole owner/principal of Defendant Lit Media Group,
 6 LLC and operates the Instagram Accounts, dailyhumor_4u and thefuck.tv.
 7         8.    Plaintiff is informed and believes that Defendants are the alter egos of
 8 each other there is an identity and unity of interests between Defendant Lit Media
 9 and its owner/principal, Defendant Rene, such that any separateness between them
10 has ceased to exist and that adhering to the “fiction” of separate existence of
11 Defendant Lit Media and its sole owner/principal, Defendant Rene, would, under
12 the particular circumstances, promote injustice. Plaintiff is informed and believes
13 that Defendant Rene is the sole owner, member, and decision-maker of Defendant
14 Lit Media and exercises complete dominion over the management and operation of
15 Lit Media and the Meme Account. Further, Plaintiff is informed and believes that
16 Defendant Rene is the only decision maker regarding what media content is
17 curated, created, edited, posted, and published on Defendant Lit Media’s
18 Instagram accounts. Plaintiff is informed and believes that Defendant Rene
19 himself creates and publishes the media content on Defendant Lit Media’s
20 Instagram accounts. Further, Plaintiff is informed and believes that Defendant
21 Rene has treated assets of Defendant Lit Media as his own, has wrongfully
22 diverted assets of Lit Media to himself, and has comingled his own personal funds
23 with those of Defendant Lit Media.
24         9.    DOES 1 through 10, inclusive, are unknown to Plaintiff, who
25 therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
26 Court to amend this Complaint and insert the true names and capacities of said
27 Defendants when the same have been ascertained. Plaintiff is informed and
28
                                            3
                                        COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 4 of 10 Page ID #:4




 1 believes and, upon such, alleges that each Defendants designated herein as a
 2 “DOE” are legally responsible in some manner for the events and happenings
 3 herein alleged, and that Plaintiff’s damages as alleged herein were proximately
 4 caused by such Defendants.
 5                              STATEMENT OF FACTS
 6                          Plaintiff and the Copyrighted Work
 7        10.    Plaintiff is a modern-day creator, director, distributor, and publisher
 8 of media content through photos, paintings, sculptures, animation, graphics,
 9 photos, and videos. Plaintiff distributes, publishes, and makes her media content
10 available through, inter alia, her website (see https://www.jillianmayer.net/) and
11 YouTube channel (see https://www.youtube.com/user/JillianMayer). On YouTube
12 alone, Plaintiff’s videos have over 5.5 million views.
13        11.    Plaintiff created, and published to her YouTube channel, a series of
14 original short videos, including the I Am Your Grandma video (the “Grandma
15 Video”).
16                           Defendants and the Marketplace
17        12.    Defendant’s Instagram accounts—the Meme Account and
18 thefuck.tv—have over 5 million and 2 million followers, respectively. Defendants
19 also boast that the Meme Account receives over 70,000 new followers weekly and
20 that thefuck.tv receives 10,000 new followers daily. True and correct screenshots
21 of Defendants’ website (taken on September 01, 2019), dailyhumor_4u’s webpage
22 (taken on December 31, 2018), and thefuck.tv’s webpage (taken on September 01,
23 2019) are attached hereto as Exhibit A.
24        13.    Plaintiff is informed and believes that Defendants make money
25 through advertisements and sponsorship deals based on the engagement rate
26 (number of “likes” and comments) and the number of followers of the Meme
27
28
                                            4
                                        COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 5 of 10 Page ID #:5




 1 Account.2
 2                               Defendants’ Unauthorized Use
 3         14.    Defendants, as illustrated below, reproduced, distributed, and publicly
 4 displayed the Grandma Video, and derivatives thereof, at least on Defendants’
 5 Instagram account—dailyhumor_4u on at least April 3, 2017, April 10, 2017,
 6 August 26, 2017, December 7, 2017, December 23, 2017, and September 2, 2018.
 7
 8           Plaintiff’s Copyrighted Work              Defendants’ Unauthorized Use
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     2
    Defendants’ number of followers puts them in the echelon of Instagram influencers who
26
   command the highest rates for advertising and sponsorship deals. See The Influencers That
27 Brands Work With Most Frequently, Morning Consult, https://morningconsult.com/wp-
   content/uploads/2019/05/190528_Influencers_fullwidth.png;https://morningconsult.com/wp-
28 content/uploads/2019/05/190528_Influencers2_sidebar.png (last visited Sep. 02, 2019).
                                               5
                                           COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 6 of 10 Page ID #:6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        6
                                    COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 7 of 10 Page ID #:7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        7
                                    COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 8 of 10 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12            15.    The Grandma Video—a one-minute long video—is one of Plaintiff’s
13 most popular media content garnering over 4 million views on YouTube alone.
14            16.    Plaintiff owns the copyright to the Grandma Video.
15            17.    On January 25, 2019, upon discovery of Defendants’ unathorized use,
16 in Defendant’s posts, of the Grandma Video, Plaintiff, through her representative,
17 sent takedown notices under the DMCA per Instagram’s policies3 regarding
18 Defendants’ Instagram account, dailyhumor_4u.
19            18.    Plaintiff is informed and believes that based upon the repetitive and
20 numerous nature of Defendants’ unauthorized use of the Grandma Video,
21 Instagram shut down Defendants’ Instagram account—dailyhumor_4u—itself on
22 or around March 07, 2019.
23            19.    On August 20, 2019, Defendants sent DMCA counter-notifications,
24 attempting to restore Defendants’ Instagram account, dailyhumor_4u, contending
25 that Plaintiff’s takedown notice mistook or misidentified Defendants’ posts as
26 being unauthorized uses of Plaintiff’s copyrighted work.
27
     3
         See How do I report copyright infringement on Instagram, Instagram,
28 https://help.instagram.com/126382350847838?helpref=page_content (last visited Sep. 02, 2019).
                                               8
                                         COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 9 of 10 Page ID #:9




 1                                 CLAIM FOR RELIEF
 2                                    Declaratory Relief
 3        20.     Plaintiff incorporates herein by reference the allegations in paragraphs
 4 1 through 19 above.
 5        21.     An actual and justiciable controversy exists between Plaintiff and
 6 Defendants. Plaintiff contents its DMCA takedown notices were valid and
 7 appropriately identified the Meme Account and its posts as being unathorized use
 8 of Plaintiff’s copyrighted work.
 9        22.     Defendants contend that Plaintiff’s takedown notice mistook or
10 misidentified Defendants’ posts as being unauthorized uses of Plaintiff’s
11 copyrighted work.
12        23.     Plaintiff seeks a declaration of her rights, pursuant to 28 U.S.C. §
13 2201, that Plaintiff’s DMCA takedown notices were valid and that they correctly
14 identified Defendants’ Instagram account, dailyhumor_4u, and its posts as being
15 unauthorized uses of the Grandma Video.
16                                PRAYER FOR RELIEF
17        WHEREFORE, Plaintiff requests that this Court, pursuant to 28 U.S.C. §
18 2201, enter judgment in favor of Plaintiff and against Defendants as follows:
19        1.      A declaration that Plaintiff’s DMCA takedown notices were valid and
20 that they correctly identified Defendants’ Instagram account, dailyhumor_4u, and
21 its posts as being unauthorized uses of the Grandma Video.
22        2.      An injunction prohibiting Defendants from relaunching their
23 Instagram account, dailyhumor_4u.
24        3.      Such other and further relief as the Court may deem just and
25 appropriate.
26
27
28
                                             9
                                         COMPLAINT
Case 2:19-cv-07674-AB-SS Document 1 Filed 09/04/19 Page 10 of 10 Page ID #:10




  1 DATED: September 4, 2019          Respectfully submitted,
  2
                                      FRANKFURT KURNIT KLEIN + SELZ PC
  3
  4
                                      By:         /s/ Vishwanath Kootala Mohan
  5                                         Tiffany R. Caterina
  6                                         Vishwanath Kootala Mohan

  7                                         Attorneys for Plaintiff
  8                                         JILLIAN MAYER

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        10
                                     COMPLAINT
